﻿154.	Mr. President, permit me to join those representatives who have already spoken in the debate, and have offered their congratulations to you on your unanimous election to the office of President of the thirty-second session of the General Assembly.
155.	The cause of human rights received a powerful impetus this year when the President of the United States told this body on 17 March of this year that every nation has a responsibility to speak out in defence of basic rights and freedoms throughout the world. We subscribed fully to this view and we are proud that, despite intense strains and provocations, Israel has succeeded in maintaining a free, open and multiracial society in which the dignity of man and the rule of law are held supreme.
156.	Unfortunately, the record of the United Nations in the field of human rights is poor. We are witnesses here to a deplorable exercise in double standards and cynicism.
157.	We have also been disappointed that so little progress has been made in implementing the humanitarian principles of the Final Act of Helsinki. Regrettably, there has been no improvement in the situation of the Jews in the Soviet Union during the past year. Exit from the Soviet Union, the right to leave one's country a right guaranteed in the Universal Declaration of Human Rights and in the Final Act of Helsinki—is still severely restricted, and those Jews who do insist on their rights are subject to continued harassment by the authorities, to dismissal from their places of employment and in some cases to arrest and imprisonment. The Government of Israel once again calls on the Soviet Union to permit those Jews who wish to do so to leave in order to go to Israel to join their people and their families.
158.	May I again raise the matter of the sorry plight of the Jewish community in Syria. That community does not enjoy such basic human rights as freedom of movement or the right to be reunited with their families. There can be no valid reason for the Government of Syria to hold those 5,000 innocent people as hostages.
159.	Ever since it joined the United Nations some 28 years ago, Israel has steadily supported all significant moves by this Organization to promote and to propagate the limitation of armaments on a global scale. Although disarmament has always been closely linked with security, Israel is prepared to play its part in the reduction of the arms race in the Middle East.
160.	In the past three years, an estimated $US 7.5 billion in arms supplies have been delivered by East and West to Arab countries in the vicinity of Israel. In addition, about $US 22 billion worth of arms was contracted for by Arab States for delivery from the end of 1976 onwards. Israel is ready to enter into an agreement on arms limitation with all the States in the Middle East.
161.	With regard to another crucial aspect of disarmament, Israel has frequently called on its Arab neighbours to join it in direct negotiations with a view to establishing a nuclear-free zone in the Middle East. Indeed, on this issue as on others, the Foreign Minister of Egypt, Mr. Fahmy, has deliberately misled this Assembly. Israel firmly believes that such negotiations should lead to the conclusion of a formal, contractual, multilateral convention between all the States of the region, on the lines of such notable precedents as the establishment of a nuclear-weapon-free zone in Latin America and the proposals for similar agreements in the areas of south Asia and the south Pacific. Unfortunately, the Arab States have totally rejected this call by Israel which, after all, is in the interests of all the people of the Middle East. On this occasion I repeat our proposal.
162.	A year ago, following the rescue by Israel of innocent hostages hijacked to Entebbe in an Air France airbus, the Vice Chancellor and Minister for Foreign Affairs of the Federal Republic of Germany proposed that the United Nations should draft an international convention banning the taking of hostages and providing for the prosecution or extradition of the "criminals. This was an important step in the right direction, which Israel welcomed. It is therefore very disturbing to note that the Ad Hoc Committee appointed to deal with this matter has made so little progress in attempting to draft a convention for consideration by this Assembly. If this Organization fails, because of the efforts of those who support international terror, to take even this step in the right direction, then it will have lost all credibility as an effective instrument of international action.
163.	It is regrettable that Arab States have played and continue to play a central role in encouraging international terror. It is to Arab airports that hijacked aircraft are directed by terrorists in their search for safe destinations. The recent Japan Air Lines case is a classic example. The kidnappers and murderers of public figures in Germany are graduates of the courses of the PLO.
164.	No cause can justify or condone terrorism. Terrorism is a criminal activity, totally indiscriminate in its effects, which by design strikes at the innocent and the defenceless. The issue is therefore a fundamental one for the international community. The attitude this Organization takes on the question of terrorism is a clear reflection of its moral strength and its international responsibility.
165.	So far, the record of the United Nations in combating terrorism is dismal. Not once has the Security Council convened to condemn terrorists and hijackers.
166.	I noted with interest that, after my Egyptian colleague had talked with the President and the Secretary of State in Washington on 22 September, he announced to the press that, for the first time, Egypt was prepared to accept Israel as a Middle Eastern country and to live in peace in that area. It saddened me therefore that, before this Assembly on 28 September, Mr. Fahmy chose to make a personal attack on my Prime Minister and to vilify Zionism and to launch a move to isolate Israel in this forum. He also made peace conditional on an end to immigration to Israel, and openly threatened war. It would be easy to rebut him, but I shall refrain. I shall only comment that Mr. Fahmy's double-talk does not enhance Egypt's credibility and is prejudicial to the prospects of peace in the Middle East.
167.	Israel will never limit immigration. Zionism is the life-blood of Israel. We will do our utmost to achieve peace and to prevent war; but let me remind Mr. Fahmy, when he threatens us with war, that every war launched by Egypt has ended to its considerable disadvantage. The last cease-fire negotiations between Israel and Egypt after the Yom Kippur war took place 101 kilometres from Cairo. I submit that it would be more appropriate for Mr. Fahmy to stop talking about war and concentrate on the issues of peace.
168.	Similarly, I shall not engage in polemics with any of the other Arab representatives who have made countless false and malicious allegations against Israel.
169.	However, certain facts must be recalled. We have been reminded that General Assembly resolution 181 (II) of 1947 on the partition of Palestine has not been implemented. True, but the Arab States themselves voted against that resolution, obstructed its implementation and destroyed it by force of arms. For the last 30 years they have been guilty of aggression against Israel.
170.	After every war we proposed peace, but in vain. After the 1948 war we negotiated with Abdullah, King of Jordan. We reached an agreement, which was initialled by both sides, but because of that he was assassinated by his own people while praying at the A1 Aqsa Mosque in Jerusalem. In 1957, we proposed to President Nasser of Egypt that Egyptian troops, and not United Nations troops, should take over Sharm el Sheikh, which controls the Strait of Tiran, on condition that Israeli vessels be guaranteed freedom of passage, but Nasser rejected our proposal. After the 1967 war, we offered to negotiate for peace: we offered to return territory in return for peace. The reply we received from the Arab countries was given to us on 1 September 1967 at the Arab Summit Conference: no negotiation, no recognition, no peace.
171.	Many representatives have referred nostalgically to the 1967 armistice lines, and seem to see an Israeli withdrawal to them as a complete solution to all the problems of the Middle East. But if the 1967 lines are the answer to the problem, why is it that peace was not achieved in the years between 1949 and 1967, when Israel's frontiers were at the pre-1967 lines? During that period the Arab States refused to negotiate peace, as they were pledged to do under the armistice agreements which they signed in 1949. The PLO, an instrument of war for the destruction of Israel, was created in 1964 when Israel was still behind the 1967 lines.
172.	There has been much talk about the territories held by Israel since the six day war. But nothing has been said about the reasons for that war; nothing of President Nasser's blockade of the Strait of Tiran and his public undertakings to annihilate Israel; nothing of Egypt's movement of forces leading up to the war; nothing of how King Hussein ignored our advice, passed on to him by General Odd Bull of the United Nations, when he joined in the attack on Israel with the forces of Egypt and Syria.
173.	We did not plan to go to war. We fought to defend ourselves from the grim fate promised us.
174.	We cannot overlook the fact that the simplistic solution, which has been advocated by so many participants in this debate, was a reality on the ground from 1949 to 1967. It brought us war.
175.	In 1973, Syria and Egypt again launched a war against Israel. After their defeat, the Geneva Peace Conference on the Middle East was set up in the framework of which two disengagement agreements were reached with Egypt and Syria in 1974, and an interim agreement was made with Egypt in 1975.
176.	Since then, Israel has not ceased to indicate its readiness to resume the peace negotiations at Geneva on the basis of Security Council resolutions 242 (1967) and 338 (1973).
177.	In view of the many inaccurate constructions that have been put on resolution 242(1967), let us be quite clear what that resolution does say and what it does not say. It does not require Israel to withdraw unilaterally from the territories it occupied in 1967. It does not call upon Israel to leave all those territories. It does not make peace negotiations contingent upon such withdrawal. It does not fix boundaries. What it does require is negotiations between the parties to arrive at an agreed peace treaty.
178.	The wording of the resolution makes it perfectly clear that new boundaries are to be determined between the States of the region. The statement that "secure and recognized boundaries" must be negotiated implies that previous boundaries were not secure or recognized. The fact that new boundaries are to be reached can also be inferred from the fact that Arab and Soviet pressure for the inclusion of a reference to "withdrawal from all the territories" was unsuccessful.
179.	I quote Mr. Joseph Sisco, who was the United States Assistant Secretary of State for International Organization
Affairs at the time that resolution 242 (1967) was adopted. He said:
"That resolution did not say 'withdrawal to the pre-June 5 lines'. That resolution said that the parties must negotiate to achieve agreement on the so-called final secure and recognized borders. In other words, the question of the final borders ... is a matter of negotiations between the parties."
This is still our position. We have to establish new boundaries, and not to return to the old ones. We have to negotiate permanent boundaries that will afford Israel security.
180.	According to resolution 242 (1967), the peace settlement must include:
"Termination of all claims or states of belligerency and respect for and acknowledgement of the sovereignty, territorial integrity and political independence of every State in the area . ..".
The settlement is therefore to be reached between States, and not to involve the participation of any organization whatsoever.
181.	Resolution 242 (1967) makes no mention whatsoever of the PLO. The PLO is a terrorist organization whose record is one of deliberate and indiscriminate atrocities against innocent civilians, including women and children. The PLO is governed by the Palestinian National Covenant of 1964, as amended in 1968 and reconfirmed as recently as in March of this year by the Palestinian National Council in Cairo.
182.	Article 6 of this Covenant calls for the expulsion of the vast majority of the Jewish population from our country. In article 15, it calls for the elimination of Zionism. In article 19, it calls in effect for the destruction of the State of Israel. In article 20, it makes the preposterous assertion that "the claim of historical or spiritual links between the Jews and Palestine is [not] in conformity with historical fact...". In article 21, it declares that "all alternatives to the total liberation of Palestine" are rejected-that is, any plan that falls short of the destruction of Israel.
183.	There is not a sovereign State in this Organization that would negotiate with a body calling for its destruction.
184.	Many delegations have proposed the establishment of a Palestinian State governed by the PLO on the West Bank and in Gaza. Again, this is but a futile exercise in wishful thinking, totally unacceptable to us, ignoring, as it does, the language of resolution 242 (1967) and the basic facts on the ground.
185.	A PLO mini-State on the West Bank, which could not be viable in itself, would be a base for attempts to destroy Israel. One has only to consult a map and the political programme of the PLO to realize this.
186.	The provisions of Security Council resolutions 242 (1967) and 338 (1973) were accepted by Israel as the basis of negotiation towards peace. We accepted Council resolution 242 (1967). We did not accept an amended Council resolution 242 (1967)-even if such an amendment were feasible, which it is not, Council resolution 242 (1967) derives its strength and authority from the fact that it has been accepted by the States parties to the conflict.
187.	Moreover, the United States regards resolutions 242(1967) and 338(1973) as the exclusive basis for a settlement of the conflict. The memorandum of agreement between Israel and the United States on the Geneva Peace Conference, signed on I September 1975, declares in article 4 that the United States
"... will oppose and if necessary vote against any initiatives in the Security Council to alter adversely the terms of reference of the Geneva Peace Conference, or to change resolutions 242 and 338 in ways which are incompatible with their original purpose".
This position was reaffirmed by the United States only a few days ago in a joint statement with Israel.
188.	Israel is ready to resume negotiations at Geneva for the achievement of true, contractual and effective peace treaties, including the establishment of diplomatic relations between Israel and the Arab States. There can be no participation of any additional State, group or organization at the Geneva Peace Conference without the agreement of all the initial participants. All negotiations should be conducted on a bilateral basis.
189.	Through the good offices- of the United States, we have conveyed suggestions on the substantive, and not merely on the procedural, issues.
190.	First, we have provided a draft text of a full peace treaty in all its aspects. Secondly, we have supplied details of our approach in respect of discussion and negotiation on the various issues. This part is in turn made up of two elements: first, a presentation of some of the main questions involved in a peace agreement between ourselves and each of our neighbours, questions such as Israel's security, guarantees of freedom of navigation in all international waterways, the security of the Jordan River sources in the north, a basis for coexistence with the Palestinian Arabs in the" Gaza Strip, Judaea and Samaria, and other relevant topics—in other words, the questions which we believe we must contend with if we are to sign a final peace agreement between ourselves and each of the neighbouring Arab States. The second element comprises our ideas for resolving these questions. In our view, there should be complete normalization of relations, including diplomatic relations, trade and cultural ties. We have suggested modalities, including demilitarized zones and other arrangements.
191.	In addition, there remains the cardinal principle that the negotiations should be conducted without prior conditions or commitments. This principle means not only that neither side obligates the other to agree in advance to any condition whatsoever but also that all issues and areas are
open to negotiation. We for our part will be completely open and sincere in listening to, discussing and examining the proposals of the other parties. To illustrate this: we believe that the settlement concerning Judaea and Samaria and the Gaza Strip should be based on our living together with the Palestinian Arabs in those areas, and not on a partition of the territory.
192.	For 10 years, between 1967 and 1977, the Government of Israel was committed to territorial concessions in return for genuine peace, and this implied the redivision of the area. But to no avail.
193.	Now our view is that redivision is not the answer. Nowhere is it possible to draw a dividing line which will satisfy not only the security, but also the historical, economic and social needs of all sides. Bethlehem, a satellite town of Jerusalem and dependent on Jerusalem for its tourist trade and indeed its very existence, cannot be cut off from the holy city. Mount Scopus, the site of the Hebrew University and the Hadassah Hospital, cannot be separated from Israel. And are the Arabs in Gaza once again to be bottled up in an intolerably narrow strip of land, unable to get out without passing an international frontier? No. The model for the future must be united Jerusalem, where since 1967 Jews and Arabs have proved that they can live together harmoniously to their joint benefit, where all residents enjoy freedom of movement in all parts of the holy city and where freedom of access to the Holy Places is assured for all. There is no room—and no need—for barbed wire any more.
194.	But, for all that, had the Arabs proposed partitioning those territories between ourselves and them, we would have discussed and examined their proposal and afterwards would have decided whether we were ready to agree to it or not. In this connexion I should like to point out that we have re-examined the positions of Jordan and of the Palestinian Arabs and we have found no inclination on the part of either for a solution based on the redivision of Judaea, Samaria and the Gaza Strip.
- 195. The criticism which has been directed against Israel in respect of the establishment of settlements in Judaea and Samaria is unfounded. The settlements are legal. Under international law neither Jordan nor any other Arab State has any sovereign territorial rights in the West Bank or in any other part of what was mandatory Palestine in 1948 when the United Kingdom surrendered its Mandate. No State today has any claim of sovereignty to what was mandatory Palestine that is better than or even equal to Israel's claims.
196.	The Arab States rejected the United Nations partition resolution and, in violation of the United Nations Charter, they used force in an attempt to prevent its implementation. The Arab use of force in 1948 was an act of aggression-not of self-defence.
197.	"... an armed struggle is taking place in Palestine as a result of the unlawful invasion by a number of States of the territory of Palestine, which does not form part of the territory of any of the States whose armed forces have invaded it."
That is what Mr. Tarasenko of the Ukrainian Soviet Socialist Republic said in the Security Council in 1948.
198.	No rights accrued to any of the Arab States from that act, and those States were in fact subject to the restrictions that international law imposes on a "conquering" and "occupying" army.
199.	Jordan's annexation of Judaea and Samaria early in 1950 was never recognized by any State other than Pakistan and the United Kingdom. The United States Department of State, at a press conference on 29 July 1977, confirmed that there were legal problems over the sovereign rights of Jordan in the West Bank.
200.	In view of this illegal annexation of the West Bank, the fourth Geneva Convention is not applicable.
201.	But even if the laws of belligerent occupation were applicable, those rules contain no restrictions on the freedom of persons to take up residence in the area involved. The fourth Geneva Convention bans forcible transfers, not voluntary acts of individuals taking up residence in the area of the West Bank. Mo Arab inhabitants have been displaced by the establishment of these Jewish settlements. Not a single Arab resident of Judaea and Samaria has been made homeless as a result of the establishment of those peaceful villages. And, above all, it is unacceptable to us that Jews should be prohibited from living in any part of their ancestral land.
202.	Let me make one point clear: the settlements will not decide the final borders between Israel and its neighbours. The borders will be decided upon in the negotiations between Israel and its neighbours. The settlements are by no means an obstacle to peace because, if they were, we should have had peace years ago.
203.	We believe that the problem concerning the status of the Arabs living in the West Bank should be settled in the framework of peace negotiations in Geneva between us and the Jordanian delegation, which may include Palestinian Arabs from Judaea and Samaria.
204.	One of the central problems that has to be solved in a peace settlement is the problem of the refugees. Security Council resolution 242 (1967) refers to "refugees", not "Arab refugees": it covers both Jewish and Arab refugees. When the resolution was being drafted, a Soviet attempt to restrict it to Arab refugees failed.
205.	The origin of the Palestinian Arab refugee problem was the Arab rejection of the United Nations partition resolution and the war which the Arab States declared against the State of Israel one day after its establishment. The responsibility is therefore theirs. Had the Arabs accepted the resolution, there would have been no refugee problem. Furthermore, because of the wars conducted by the Arab States against Israel, Jews who had lived for thousands of years in Arab lands were forced to leave, abandoning all their property and possessions. For about 590,000 Arab refugees there were about 600,000 Jewish refugees from Iraq, Yemen, Syria, Egypt, Libya and the rest of North Africa. 

  

206.	Refugees in other parts of the world have been successfully integrated into the national community to which they belong. The only exception to the general rule is the situation of the Arab refugees. The Arab States have refused to absorb and integrate their brothers into their respective societies. The Arab States have made the "restoration" of the "legitimate rights" of those refugees- namely, their return to Israel—the central demand. That demand constitutes a serious distortion of the realities of the refugee problem.
207.	We do not intend to send back Jews to Iraq, Syria, Egypt, Morocco, Yemen and other Arab countries, to be hanged in the public squares of Baghdad and to be deprived of their human rights and to become third-class citizens, imprisoned in ghettoes, as in Syria now, in order to take Arab refugees in their place. The fact is that an exchange of population has taken place between Israel and the Arab countries.
208.	The difference between Israel and the Arab States is that, while we in Israel from the outset integrated all the Jewish refugees into our society, the Arab States deliberately perpetuated the "refugee status" of their own brethren in order to use them as a political weapon against Israel. The Arab demand for the return of the refugees to Israel, coupled with proposals for the establishment of a Palestinian State, is calculated to bring about the destruction of Israel. The refugees should be resettled and integrated into the Arab societies in which they now live. In any peace settlement specific provisions should be made to enable all refugees to find accommodation, employment and adequate compensation.
209.	In any discussion of reparations for the refugees, Israel will raise the question of reparations for Jewish refugees from Arab lands and insist that all their claims be settled within the framework of the peace agreement.
210.	There is only one road along which it is possible to move towards peace; that is the road of direct negotiations with no pre-conditions. No conflict in the world has ever been resolved without the parties to the conflict negotiating face to face. Our conflict is not different.
211.	The heart of the problem is the Arab refusal to recognize the right of Israel to national sovereignty in the ancient, historical land of the Jewish people. That is the heart of the problem, and until it is overcome the obstacles to a just and durable peace will remain.
212.	The developments of recent days and the possibility of a resumption of the Geneva Peace Conference on the Middle East, none the less, give room for guarded optimism which could turn into grounds for great hope. For our part, we are prepared to embark on a common effort, long and challenging as it may be, to negotiate a final agreement to live in peace and security.
 

